Citation Nr: 0527454	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  99-03 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability to include as secondary to a service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1945 to February 1947.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  

The veteran appeared before the Board at a video hearing in 
September 2002 and gave testimony in support of his claim. 

In July 2003, the Board remanded the claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDING OF FACT

On June 12, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notice from the veteran that 
he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105 (West 2005); 38 C.F.R. § 20.204 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On June 21, 2005, the Board received a statement signed by 
the veteran wherein he noted that in response to an RO 
letter, and regarding two issues, he had been approved for 
compensation and received his payments to date.  The Board 
notes that the RO had granted service connection for a low 
back disability and denied service connection for a bilateral 
knee disability.  The veteran responded that he was not 
making an appeal for anything.  

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. The veteran's 
letter, received at the Board on June 21, 20005, satisfies 
the requirements for withdrawal of his appeal.  See 38 C.F.R. 
§ 20.204 (2004).

Under 38 U.S.C.A. § 7105, the Board many dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Due to the veteran's 
withdrawal of his appeal, there remain no allegations of 
errors of fact or law for appellate consideration. 
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


